Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 24 February 1817
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith


				
					Dear and respected Madam!
					Oldenbarneveld 24 Febr. 1817.
				
				Unexpectedly I found myself once mor honoured with a few lines and well in a Season—in which the Severity of the weather might prevent any other—besides your Ladyship to bestow Similar favours: It cheered indeed my nearly benumbed Spirits; but—what enhanced the value of this gratification—was your courtesy in permitting me the perusal of a gift—intended by the Embassador for his favoured Parents. I can not acquit myself towards you, as I ought—as I wished—but mÿ Sincerity, I am confident, is not Suspected, and my Simple but Sincerest thanks are, I trust, acceptable.I perused the performances with Satisfaction—but it would have been greater—had there been complied by the Editor—with my injunctions and wishes—I did not Sign—as was insinuated—as I did to the Lett. on Servetus in the 5 vol—when I used the Signature of Candidus—but that of Sincerus—I did not date my Letter Olden-barneveld—but O——d—which might be Oxford—neither hinted at a Statesman—but entreated my frind joyce not to make or permit the most distant allusion. My frind Joyce however died Suddenly in June before the arrival of my Letter—and his Executor—or the Editor—did not See it, or deemed it not incumbent on him—to act in conformity to it.you know Madam! that your Son is in an error—the Letter of that Philosopher was not written to me—but to Dr. B. Rush—the first was of me—I must, learn to write better English, before I could Succeed in disguising my Stile before your penetration—but neither I Should wish it—fostering a Silent hope, to obtain in Some respect your approbation—if not in regard to the execution at least to the good intention—and in this manner—Madam! was I yet young—by Such a protection as yours—I might at lenght become Something.I conveyd the Repos. this week to Montecello—and hope it may there be as acceptable as it was to me.I have recovered my health—viz—my leg is again as Sound as ever—my health unimpaired—and contentment my Share of happiness—once more I can devote myself entirely to my Studies, and regain the lost time by double exertions—This is now more proper—as I do not know—how long—neither can I expect—that it Shall last long.Will you observe, My Dear Madam! that I am highly indebted to mrs V. d. kemp and my daughter—without these—I know not—If I could have maintained that composure, which did fall to my Share—indeed I allways consider’d it a peculiar blessing of Heaven, to be favour’d with the protection of womankind—The greatest difficulty only is—how to deserve it, when the accomplished of that Sex condescend to Share in this Patronage. But with you—My Dear Madam! the recommendation of my honoured frind—your consort—is Sufficient—and upon this ground, you cannot but permit me, to assure you, that I remain with highest respect / Dear & Respected Madam! / your most obed. and obliged Frend,
				
					Fr. Adr. vanderkemp
				
				
			